UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                                                  January 16, 2014

                                   No. 13-1218

                                       USA

                                        v.

                             BRUCE E. COSTA, JR.

                          (D. Del. No. 1-10-cr-00047-001)

Present: JORDAN, VANASKIE and VAN ANTWERPEN, Circuit Judges

      Unopposed Motion by Appellant to Amend Opinion filed January 2, 2014.


                                                   Respectfully,
                                                   Clerk/arl

_________________________________ORDER________________________________
The foregoing Motion is granted. The January 2, 2014 opinion is vacated. A revised
opinion and judgment will be entered.


                                                   By the Court,

                                                   s/ Kent A. Jordan
                                                   Circuit Judge

Dated: January 17, 2014
ARL/cc: SAW; LCW; MDC; JMV